       Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 1 of 21




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

EQUAL EMPLOYMENT                              )
OPPORTUNITY COMMISSION,                       )
                                              )     CIVIL ACTION NO.
                   Plaintiff,                 )
                                              )     1:19-cv-03887-MLB-JKL
      and                                     )
                                              )
MISTI HUFF KING,                              )
                                              )
                   Plaintiff/Intervenor,      )
                                              )
v.                                            )
                                              )
HITACHI AUTOMOTIVE SYSTEMS                    )
AMERICAS, INC.,                               )
                                              )
                   Defendant.                 )
                                              )

                                CONSENT DECREE

      The Equal Employment Opportunity Commission (the “Commission”)

instituted this action pursuant to Section 107(a) of the Americans with Disabilities

Act of 1990, as amended, 42 U.S.C. § 12117(a) (hereinafter, the “ADA”), and

Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a. The Commission’s

Complaint alleged that Defendant Hitachi Automotive Systems Americas, Inc.

(“Defendant”) discriminated against Plaintiff/Intervenor Misti Huff King (“King”)

by refusing to hire her because of her disability. Thereafter, King intervened through

counsel, also alleging a violation of the ADA.
        Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 2 of 21




      The Commission, King, and Defendant hereby stipulate to jurisdiction of the

Court over the parties and agree that the subject matter of this action is properly

before the Court.

      This Consent Decree is not to be deemed or construed to be an admission of

liability or wrongdoing by Defendant. The parties advise this Court that they desire

to resolve the allegations in the Complaint and the Intervenor’s Complaint without

the burden, expense, and delay of further litigation.

      It is therefore the finding of this Court, made on the pleadings and the record

as a whole, that: (1) the Court has jurisdiction over the parties and the subject matter

of this action; (2) the purpose and provisions of the ADA will be promoted and

effectuated by the entry of the Consent Decree; and (3) this Consent Decree resolves

all matters in controversy between the parties as provided in paragraphs 1 through

16 below.

      It is therefore ORDERED AND DECREED as follows:

      1.     Defendant acknowledges that it is prohibited from discriminating

against any person on the basis of disability or any other protected category within

the meaning of the ADA, including by failing to hire a person due to an actual or

perceived disability.

      2.     Defendant shall pay King the sum of $85,000 in settlement of the claims

raised in this action. Defendant shall make payment by issuing check(s) payable as


                                         -2-
        Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 3 of 21




agreed by Defendant and Intervenor Counsel. Payment shall be made within twenty

five (25) calendar days after the Court approves this Consent Decree, and Defendant

shall mail the checks as agreed by Defendant and Intervenor Counsel. Within ten

(10) calendar days after the checks have been sent, Defendant shall send to the

Commission a copy of the checks and proof of their delivery. Neither the

Commission nor Defendant make any representations about or assume any

responsibility for any tax liability, assessments, interest, penalties, and/or costs that

King may or may not incur on such payments under local, state, and/or federal laws.

It is acknowledged that the damages agreed to herein constitute a debt owed and

collectible by the United States.

      3.     Defendant shall eliminate from King’s paper personnel file all

documents, entries, or references of any kind relating to the filing of EEOC Charge

Number 410-2018-05372, the discussions of an accommodation and the decision to

rescind the offer of employment to King, and the related events that occurred

thereafter, including this litigation. Defendant shall report compliance with this

provision to the Commission within fifteen (15) business days of the entry of this

Consent Decree by the Court.

      4.     Defendant shall provide King with a letter of reference using the form

attached hereto as Exhibit “A”. Within ten (10) business days of the entry of this

Consent Decree by the Court, the original, signed letter of reference shall be


                                          -3-
           Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 4 of 21




provided to King at an address provided by the Commission or King’s counsel. King

is free to disseminate the letter to potential employers. In the event that King desires

an employment reference, King agrees to direct any such reference request to Javier

Montalvo or to the then-current Vice President of Human Resources. Mr. Montalvo

or the then-current Vice President of Human Resources shall provide only the dates

of Ms. King’s employment, the position she held, and her final rate of pay.

       5.      Within thirty (30) calendar days of the entry of this Consent Decree,

Defendant shall implement a written Americans with Disabilities Act policy and

form, a copy of which is attached as Exhibit C. This revised policy shall be an

electronic supplement to Defendant’s Employee Handbook. This revised policy and

form shall be distributed to each current employee and also made available to all

employees through Defendant’s Human Resources intranet portal and upon request

in Defendant’s Human Resources offices. Within seven (7) business days of

dissemination of this policy, Defendant shall report its compliance to the

Commission. During the term of this Consent Decree, Defendant shall distribute the

policy to all new employees and review it with them within seven (7) business days

of hire.

       6.      Within thirty (30) calendar days of the entry of this Consent Decree,

Defendant shall post a copy of its revised policy described in paragraph 6 above in

its facility in Monroe, Georgia, in a place where it is visible to all employees. The


                                         -4-
       Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 5 of 21




revised policy shall be posted and maintained for the duration of this Consent

Decree. If the revised policy becomes defaced or unreadable, Defendant shall

replace it by posting another copy. Within seven (7) business days of the posting of

the revised policy, Defendant will report compliance with this provision to the

Commission.

      7.    A.     Defendant will continue to provide orientation training for new

      Hitachi (non-temporary) employees at the Georgia facility which shall include

      the Americans with Disabilities Act policy described in paragraph 5 once it is

      implemented as required in paragraph 5. This training will involve a review

      of the policy and the form and provide information on how employees can

      contact the ADA coordinator and Human Resources for requests involving a

      reasonable accommodation for a disability under the ADA. Beginning ninety

      (90) calendar days of the entry of this Consent Decree and every 6 months

      thereafter, Hitachi will provide information to the EEOC regarding the

      completion of training during orientation including providing a roster of

      employee identification numbers for those completing the training.

            B.     Beginning ninety (90) calendar days of the entry of this Consent

      Decree, Hitachi also will provide annual electronic based training to

      management and supervisor employees at the Georgia facility, which will

      cover the ADA policy, the form, and how to contact the ADA coordinator and


                                       -5-
       Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 6 of 21




      Human Resources for requests involving a reasonable accommodation for a

      disability under the ADA.

            C.     Beginning ninety (90) calendar days of the entry of this Consent

      Decree, Hitachi will provide either electronic based or live training to non-

      management employees at the Georgia facility on an annual basis, which will

      cover the ADA policy, the form, and how to contact the ADA coordinator and

      Human Resources for requests involving a reasonable accommodation for a

      disability under the ADA.

            D.     After each training period required under paragraphs 7.B. and

      7.C., Hitachi will provide information to the EEOC that its management and

      supervisor and non-management employees have completed such training,

      including providing a roster of employee identification numbers for those

      completing the training.

      At least fifteen (15) business days prior to the start of each of the management

and supervisor and non-management employee trainings at the Georgia facility as

set forth above, Defendant shall submit to the Commission an agenda for the training

program by electronic mail sent to EEOC-ATDO-decree-monitoring@eeoc.gov.

Defendant should presume that the agenda is approved unless contacted by the

Commission regarding the agenda within five (5) business days of submission of the

agenda. Defendant will report to the Commission within thirty (30) days once the


                                        -6-
       Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 7 of 21




training has occurred by electronic mail sent to EEOC-ATDO-decree-

monitoring@eeoc.gov and provide a roster of training attendees.

      8.     Within ten (10) business days after the entry of this Consent Decree,

and continuing throughout the term of this Consent Decree, Defendant shall

conspicuously post the attached Employee Notice, marked Exhibit “B”, hereby made

a part of this Consent Decree, in a place where it is visible to all employees at its

facility in Monroe, Georgia. If the Notice becomes defaced or unreadable, Defendant

shall replace it by posting another copy of the Notice. Within seven (7) business days

of the posting of this Notice, Defendant will report compliance with this provision

to the Commission.

      9.     During the term of this Consent Decree, Defendant shall provide the

Commission with semi-annual reports, with the first being due six (6) months after

entry of this Consent Decree. The reports will include the following information to

the extent known by Defendant:

             A.    The identity of any individual with a physical impairment as

      defined by the ADA who applied for full-time employment as a regular

      Hitachi employee at its Monroe, Georgia facility and who was not hired

      because the Defendant determined that the individual could not perform an

      essential function of a job with or without a reasonable accommodation;




                                        -7-
       Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 8 of 21




             B.    For each individual who was not hired as identified in A above,

      a written statement explaining the reasons the person was not hired and

      identifying the employees of Defendant who participated in the decision to

      deny employment.

      In the event there is no activity to report pursuant to this paragraph, Defendant

shall send the Commission a “negative” report indicating no activity.

      10.    If at any time during the term of this Consent Decree, the Commission

believes that Defendant is in violation of the Consent Decree, the Commission shall

give notice of the alleged violation to Defendant. Defendant shall have ten (10)

business days in which to investigate and respond to the allegations. Thereafter, the

parties shall then have a period of ten (10) business days or such additional period

as may be agreed upon by them, in which to engage in negotiation regarding such

allegations before the Commission exercises any remedy provided by law.

      11.    The Commission may review compliance with this Consent Decree. As

part of such review, the Commission may inspect Defendant’s facility in Monroe,

Georgia, interview employees, and examine and copy documents upon seventy-two

(72) hours’ notice to Defendant’s legal counsel: Craig P. Siegenthaler at

csiegenthaler@fisherphillips.com      and     Edward       N.    Boehm,       Jr,    at

tboehm@fisherphillips.com.




                                        -8-
       Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 9 of 21




      12.   The term of this Consent Decree shall be for two (2) years from its entry

by the Court.

      13.   All notices to Defendant by the Commission pursuant to this Consent

Decree shall be sent by electronic mail to: Craig P. Siegenthaler at

csiegenthaler@fisherphillips.com     and       Edward    N.     Boehm,      Jr,    at

tboehm@fisherphillips.com. If Defendant’s designated point of contact changes at

any time during the term of this Consent Decree, Defendant shall notify the

Commission and provide contact information for a new designated point of contact

within ten (10) business days of the change.

      14.   All reports or other documents sent to the Commission by Defendant

pursuant to this Consent Decree shall be sent by electronic mail to: (1) EEOC-

ATDO-decree-monitoring@eeoc.gov; or (2) if by regular mail to – Antonette

Sewell, Regional Attorney, Equal Employment Opportunity Commission, Atlanta

District Office, 100 Alabama Street, SW, Suite 4R30, Atlanta, Georgia 30303.

      15.   Each party shall bear its own costs and attorneys’ fees.

      16.   This Court shall retain jurisdiction of this case for purposes of

monitoring compliance with this Decree and entry of such further orders as may be

necessary or appropriate.




                                       -9-
Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 10 of 21




      Signed and entered this 4th day of March, 2020.




                                       (1
                                       1
                                  MICH"K E L L. B R O W N




                              - 10 -
       Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 11 of 21




The parties jointly request that the Court approve and enter the Consent Decree:


FOR PLAINTIFF                                   FOR DEFENDANT HITACHI
EQUAL EMPLOYMENT                                AUTOMOTIVE SYSTEMS
OPPORTUNITY COMMISSION                          AMERICAS, INC.

SHARON FAST GUSTAFSON                           /s/Edward N. Boehm, Jr. (w/permission)
General Counsel                                 Edward N. Boehm, Jr., Esq.
                                                Georgia Bar No. 183411
JAMES L. LEE
Deputy General Counsel                          Fisher Phillips, LLP
                                                1075 Peachtree Street N.E., Suite 3500
GWENDOLYN YOUNG REAMS                           Atlanta, Georgia 30309
Associate General Counsel                       Tel.: (404) 231-1400
                                                Fax: (404) 240-4249
Antonette Sewell                                Email: tboehm@fisherphillips.com
Regional Attorney

Lakisha Duckett Zimbabwe                        FOR INTERVENOR MISTI HUFF
Supervisory Trial Attorney                      KING

                                                /s/Regan Keebaugh (w/permission)
/s/Steven A. Wagner                             Regan Keebaugh, Esq.
Steven A. Wagner, Esq.                          Georgia Bar No. 535500
Georgia Bar No. 000529
                                                Radford & Keebaugh, LLC
EEOC - Atlanta District Office                  315 W. Ponce de Leon Ave., Suite 1080
100 Alabama St. S.W, Suite 4R30                 Decatur, Georgia 30030
Atlanta, Georgia 30303                          Tel.: (678) 271-0300
Tel.: (404) 562-6897                            Fax: (678) 217-0311
Fax: (404) 562-6905                             Email: regan@decaturlegal.com
Email: steven.wagner@eeoc.gov




                                       - 11 -
        Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 12 of 21




                                  EXHIBIT “A”

                             [Defendant’s letterhead]

                                      [Date]


TO WHOM IT MAY CONCERN:

        We are pleased to provide the following reference on behalf of Misti Huff
King.

      Ms. King was employed through staffing companies at Hitachi Automotive
Systems Americas, Inc.’s facility in Monroe, Georgia, from May 2017 until
February 2018. During her tenure at Hitachi, Ms. King worked as an Assembly
Operator on one of Hitachi’s clean room production lines. Ms. King’s final rate of
pay was $16.95 per hour.

       We hope that this information about Ms. King is helpful to you in considering
her for employment.

                                      Sincerely,


                                      ____________________________
                                      [Parties to agree upon signature to letter]




                                       - 12 -
       Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 13 of 21



                                  EXHIBIT “B”


                                                EMPLOYEE NOTICE




1.    This Notice is posted pursuant to an agreement between the U.S. Equal
      Employment Opportunity Commission and Hitachi Automotive Systems
      Americas, Inc.

2.    Federal law requires that employers not discriminate against any employee or
      applicant for employment because of the individual’s race, color, religion,
      sex, national origin, age (40 or older), genetic information, or disability.
      Federal law also prohibits retaliation against employees because they have
      opposed unlawful employment discrimination, or because they gave
      testimony or assistance in or participated in an employment discrimination
      investigation, proceeding, or hearing, or otherwise asserted their rights under
      the laws enforced by the EEOC.

3.    Defendant will comply with such federal law in all respects. Furthermore,
      Defendant will not take any actions against employees because they have
      exercised their rights, reported an alleged violation under the law, or given
      testimony, assistance or participation in any investigation, proceeding or
      hearing conducted by the U.S. Equal Employment Opportunity Commission.

An employee has the right, and is encouraged to exercise that right, to report
allegations of employment discrimination in the workplace. An employee may
contact their local U. S. Equal Employment Opportunity Commission field office
for the purpose of filing a charge of employment discrimination. To locate the
nearest field office, contact: Equal Employment Opportunity Commission at 1-
800-669-4000 or TTY: 1-800-669-6820.

This Notice will remain posted for at least two (2) years by agreement with the U.S.
Equal Employment Opportunity Commission.

                                       - 13 -
     Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 14 of 21




     DO NOT REMOVE THIS NOTICE UNTIL: ____________________,
20___.




                                  - 14 -
       Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 15 of 21




Hitachi Automotive Systems Americas, Inc.



Americans With Disabilities Act (ADA)


1.0   Purpose


      (HIAMS)AM values its team members and management personnel and believes in a
      diverse work force. At times it may be necessary to provide a reasonable accommodation
      for team members or management personnel in order to perform the essential functions of
      their job. This policy sets forth the procedures for requesting accommodations under the
      Americans with Disabilities Act.


2.0   Policy


      It is (HIAMS)AM’s policy to fully comply with the provisions of the Americans with
      Disabilities Act (ADA) of 1990, which prohibits unlawful discriminatory employment
      practices against qualified individuals with disabilities. (HIAMS)AM provides reasonable
      accommodation to qualified individuals with disabilities who are team members and
      management personnel or applicants for employment, unless to do so would cause undue
      hardship to (HIAMS)AM. Nothing in this ADA policy shall grant (HIAMS)AM team
      member and management personnel rights greater than those available under applicable
      controlling law.


3.0   Scope


      All requests from current team members and management personnel for reasonable
      accommodation to enable disabled team members and management personnel to perform
      the essential functions of their jobs.




                                           - 15 -
      Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 16 of 21



4.0   Guidelines


      •   For purposes of reasonable accommodations, the ADA protects “qualified individuals
          with disabilities,” which means an individual with a disability who, with or without a
          reasonable accommodation provided by (HIAMS)AM, can perform the essential
          functions of the job held or desired.


      •   A reasonable accommodation is any modification or adjustment to a job, an
          employment practice, or work environment that makes it possible for team member or
          management personnel to perform the essential functions of his/her job and which does
          not otherwise impose an undue hardship on (HIAMS)AM. Examples of reasonable
          accommodations required under the ADA may include:


                    acquiring or modifying equipment or devices
                    adjusting or modifying company policies, training materials, or
                     examinations
                    providing qualified readers or interpreters
                    making existing facilities readily accessible to, and usable by, team
                     members or management personnel
                    providing leave under certain circumstances
                    reassignment to a vacant position for which the team member or
                     management personnel is qualified


      •   (HIAMS) AM- will be engaging in the interactive process with a team member or
          member of management who requests an accommodation. All team members and
          management personnel requesting an accommodation for themselves may be asked to
          fill out an Accommodation Request form and provide it to the ADA Coordinator.


      •   Whether an accommodation would impose an undue hardship to (HIAMS)AM must be
          assessed on a case-by-case basis by the ADA Coordinator and appropriate
          management. (HIAMS) AM will document the final outcome of any request for an
          accommodation by an employee.


      •   Providing leave in addition to FMLA, STD, and Worker’s Compensation leaves may
          be required as a reasonable accommodation in certain cases. Therefore, managers and
          administrators must consider all applicable leave policies before making decisions
          regarding a team member or management personnel’s leave status.


      •   Reassigning a disabled team member or management personnel to a vacant position
          may be required as a reasonable accommodation if the disabled team member or
          management personnel meets the minimum requirements of the vacant position.

                                            - 16 -
Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 17 of 21




•   Team member and management personnel accommodation requests and related
    information will be treated as confidential by (HIAMS)AM and maintained in separate,
    confidential files. Managers are responsible for ensuring confidentiality in the
    requesting team member and management personnel’s work environment.

•   All (HIAMS)AM managers must ensure that team member and management personnel
    with disabilities are not discriminated against on account of their disabilities.
    Accordingly, managers must ensure that team members and management personnel
    who request or are given accommodations do not suffer adverse employment
    consequences, including negative employment evaluations, for exercising this legal
    right.


•   Individuals who currently use drugs illegally are not protected by the ADA. However,
    individuals who have been rehabilitated and do not currently use drugs illegally, or who
    are in the process of completing a rehabilitation program, may be protected by the
    ADA.




                                       - 17 -
        Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 18 of 21




Hitachi Automotive Systems Americas, Inc.


                                   Accommodation Request
                                 **Confidential Evaluation**


Instructions:   The team member or management personnel requesting an accommodation
                should complete information below, attach appropriate documentation, and
                submit to the (HIAMS)AM’s ADA Coordinator, [insert address]




Name ____________________________________________ Home Telephone __________
Address _____________________________ City _____________ State _____ Zip _______
Work
Department __________ City _______ Supervisor _____________ Telephone ___________
Current Position________________________________ __________________________
Name, Address and Telephone Number of Physician ________________________________

___________________________________________________________________________



Disability or Medical Limitations for Which You Are Requesting a Reasonable
Accommodation: (Explain fully — Use additional paper if necessary.)




Accommodation Request: (Be as specific as possible).



                                             - 18 -
Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 19 of 21




                             - 19 -
        Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 20 of 21



                                 Accommodation Request – Side 2
                                   **Confidential Evaluation**



Applicant Certification:

       I certify that all statements and answers provided by me on this form are complete and true to the
best of my knowledge and I understand that any falsification of my medical history or request may be
cause for discharge. I understand that any personal medical history and fitness revealed as a result of a
reasonable accommodation will be treated as Confidential, will be maintained in a medical-specific file,
and shall not be released to third parties outside of (HIAMS)AM without my written authorization.




Date                                            Signature of Associate

        I authorize my health care provider(s) to discuss with (HIAMS)AM my medical condition to
the extent necessary to process my accommodation request. Health care provider(s) referred to by this
authorization is (are) [Provide Name, Address, Zip Code, and Telephone Number of health care
provider(s)]:




Date                                            Signature of Associate




           Do Not Write Below This Line. To Be Completed by ADA Coordinator




Accommodation Granted:          Yes. If yes, explain how.          No. If no, explain why.



                                                 - 20 -
       Case 1:19-cv-03887-MLB Document 29 Filed 03/04/20 Page 21 of 21




Date                         Signature                    Position




                                    - 21 -
